UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-4092


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JUAN MEDINA VALENCIA, a/k/a Carlos Diaz-Rios,

                Defendant – Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Chief District Judge. (1:09-cr-00139-JAB-1)


Submitted:   August 19, 2010                 Decided:   August 27, 2010


Before MOTZ, GREGORY, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, John A. Dusenbury,
Jr., Assistant Federal Public Defender, Greensboro, North
Carolina, for Appellant.     Angela Hewlett Miller, Assistant
United   States  Attorney,  Greensboro,   North   Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Juan    Medina      Valencia             pled       guilty,     pursuant         to     a

written    plea       agreement,         to    illegal            reentry    of     a    felon,      in

violation       of    8       U.S.C.    § 1326(a),             (b)(1)       (2006).        He        was

sentenced       to    fifty-seven         months’             imprisonment.              Valencia’s

attorney has filed a brief pursuant to Anders v. California, 386

U.S.     738    (1967),        asserting,        in       his      opinion,       there     are      no

meritorious grounds for appeal but raising the issue of whether

Valencia’s sentence is reasonable.                         Valencia was notified of his

right to file a pro se supplemental brief but has not done so.

The     Government        declined       to     file          a    response.            Finding       no

reversible error, we affirm.

               We review a sentence for abuse of discretion.                                Gall v.

United States, 552 U.S. 38, 51 (2007).                              The first step in this

review requires us to ensure that the district court committed

no significant procedural error, such as improperly calculating

the    Guidelines         range,       treating         the       Guidelines      as     mandatory,

failing to consider the 18 U.S.C. § 3553(a) (2006) factors, or

failing to adequately explain the chosen sentence.                                      Id. at 51.

“When    rendering        a    sentence,       the       district        court      must   make      an

individualized            assessment          based       on       the      facts       presented.”

United    States      v.      Carter,     564       F.3d      325,    328     (4th      Cir.    2009)

(internal       quotation        marks        and       emphasis         omitted).         We     then

consider the substantive reasonableness of the sentence imposed,

                                                    2
taking into account the totality of the circumstances.                                     Gall,

552 U.S. at 51.             On appeal, we presume that a sentence within a

properly      calculated          Guidelines          range    is    reasonable.          United

States v. Allen, 491 F.3d 178, 193 (4th Cir. 2007).

              In this case, the district court correctly calculated

the    Guidelines       range          and   heard      argument       from     the   counsel.

Pursuant to our Anders review, we note the district court did

not articulate its consideration of the § 3553(a) factors or

give    an    individualized             assessment          for    its    chosen     sentence.

However,      we    conclude        that     any      such    omission      did     not   affect

Valencia’s substantial rights.                        See United States v. Lynn, 592

F.3d 572, 580 (4th Cir. 2010) (finding no plain error in district

court’s brief explanation of chosen sentence, given that defense

counsel argued for a sentence within the Guidelines range and

the defendant received such a sentence).                            Here, defense counsel

advocated         for   a    sentence        at    the       low    end    of   the    advisory

Guidelines         range     and       Valencia       received       the    lowest     possible

sentence      within        the    Guidelines         range.        Furthermore,       Valencia

offers       no    grounds        to     rebut        the    appellate      presumption       of

reasonableness              afforded          a        within-Guidelines              sentence.

Accordingly, we conclude that the district court did not abuse

its discretion in sentencing Valencia.

              In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

                                                  3
appeal.     We   therefore    affirm   the   district   court’s     judgment.

This court requires that counsel inform Valencia, in writing, of

his right to petition the Supreme Court of the United States for

further review.      If Valencia requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.      Counsel’s motion must state that a copy thereof

was served on Valencia.        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the    court   and   argument   would   not    aid   the

decisional process.

                                                                     AFFIRMED




                                       4